Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 3, 2015

                                     No. 04-15-00364-CR

                                 Joe William MEURET, Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 14-CRD-07
                        Honorable Ana Lisa Garza, Judge Presiding


                                       ORDER
       We GRANT the State’s request for an extension of time and ORDER the State to file
appellant’s brief on or before January 29, 2016. We advise the State that no further extensions
of time will be considered or granted without written proof of extraordinary
circumstances.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court